        Case: 3:20-cv-01076-JJH Doc #: 7-1 Filed: 05/20/20 1 of 2. PageID #: 57



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


     NINTENDO OF AMERICA INC.

           Plaintiff,                                           CIVIL ACTION NO.: 3:20-
                                                                CV-01076
           v.
                                                                JUDGE HELMICK
     TOM DILTS, JR., et al.

           Defendants.



                         DECLARATION OF CAYMAN C. MITCHELL


         I, Cayman C. Mitchell, submit this declaration in support of my application for leave to

appear and practice pro hac vice in the above-captioned case:

1.       My full name is Cayman Cole Mitchell.

2.       I am an attorney with the law firm Jenner and Block LLP. My office is located at 919

         Third Avenue, 38th Floor, New York, NY 10022. My telephone number is (212) 891-1638.

         My facsimile number is (212) 891-1699. My email address is cmitchell@jenner.com.

3.       I was admitted by examination to the Massachusetts bar on November 28, 2018. My

         attorney registration number is 703728, and I am a member in good standing of the

         Massachusetts Supreme Judicial Court.

4.       I have never been disbarred nor suspended from practice by any state or federal court,

         administrative body, or commission. I have never received a reprimand from any such

         court, department, bureau, or commission pertaining to conduct or fitness as a member of

         the bar.
Case: 3:20-cv-01076-JJH Doc #: 7-1 Filed: 05/20/20 2 of 2. PageID #: 58
